DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 9-12 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 2, 9 and 16, the claim states the apparatus rejects a request to the AP for extending a third TWT SP, where the independent claim had the apparatus send a signal to the AP to disallow extension of TWT SP.  This was not described in the original specification, otherwise point to the specification where the AP tries to extend the TWT SP even though the station told the AP extension of TWT SP is disallowed.
Regarding claims 3, 10 and 17, the claim state the apparatus can transmit a request to the AP to extend the second TWT SP, then in response to agreement to the AP, transmit a second signal to the AP allowing extension of the second TWT SP.  Figure 8 has a flow chart, where the apparatus with TWT 
Regarding claims 4, 5, 11, 12, 18 and 19, the claims do not appear to be described in the specification.  There is no mention of a “TWT extension frame”, nor a “TWT information frame” nor does the specification mention “repurposing a frame”.  The word duration is only mentioned 4 times and not in regards to a duration field in a frame or a duration being indicated in a frame.  Point to the support in the specification if there is any. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 9, 7, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the claim is unclear because it mentions “a station-based apparatus”, “the station” and “the apparatus”.  Are the station based apparatus, the station and the apparatus, the same apparatus?  Claim should be consistent with the name of the apparatus.
Regarding claims 2, 9 and 16, the claim states the apparatus rejects a request to the AP for extending a third TWT SP, where the independent claim had the apparatus send a signal to the AP to disallow extension of TWT SP, which is unclear.  The station tells the AP, TWT SP extension is disallowed but the AP tries to request an extension anyway?
Regarding claims 3, 10 and 17, the claims state the apparatus can transmit a request to the AP to extend the second TWT SP, then in response to agreement to the AP, transmit a second signal to the AP 
Regarding claims 7 and 14, the claims state: “the apparatus of claim 1/8,wherein the device other than the access point includes at least one of another station or another access point” is unclear.  Claim 1 and 8 are apparatus claims and this claim is stating a device (that is not the apparatus) is another station or access point.  This is confusing and not a limitation on structure or function of the claimed apparatus


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al (US 2019/0053155, hereinafter Kneckt, claiming priority date of provisional application 62/543,034)  and in view of Asterjadhi et al (US 2016/0219522, hereinafter Asterjadhi).

Regarding claim 1, Kneckt discloses a station-based apparatus (electronic device, Fig. 1) to facilitate a target wake time (TWT) operation between an access point and the station, the apparatus comprising: a connection manager to schedule a connection between the station and a device different than the access point (the electronic device may have to communicate with another electronic device that is not the AP or use another radio, Para [0038]);	 				and a target wake time negotiator in communication with a component interface to: transmit a first signal to the access point initializing a first mode of operation (electronic device can use operating mode signaling to indicate an operating mode until the next OMI signal is sent, Para [0082]); initiate a first TWT SP between the station and the access point (electronic device can wake up according to TWT SP, Para [0038]); 									but does not fully disclose in response to the scheduled connection, including instructions to disallow extension of TWT service periods (SPs) and after performance of the scheduled connection, transmit a second signal to the access point allowing extension of a second TWT SP between the station and the access point.  Kneckt discloses an electronic device may suspend TWT signaling when the device is not available, Para [0079], where not being available is because the device is communicating with another device (that is not the AP), Para [0038] and electronic device may resume TWT signaling, Para [0079], when available again.  Further the TWT SP can be shortened when electronic device is unable to transmit and receive, Para [0089].  Also see Para [0009, 10, 15] in provisional application 62/543,034.  Asterjadhi discloses a station and AP can negotiate a TWT schedule, Para [0051], wireless device can negotiate TWT schedule with signaling mechanism, Para [0053] and the TWT schedule and parameters can be renegotiated, Para [0055].  Therefore, the electronic device suspending TWT signaling means TWT schedule including TWT SP duration is not renegotiated, until resumed/allowed again, further AP would shorten the TWT SP duration if the device going to be unavailable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Asterjadhi in the system of Kneckt in order to reduce power consumption by lowering airtime needed for UL/DL frame exchanges.  
Regarding claims 2, 9 and 16, Kneckt discloses the apparatus/CRM of claim 1/8/15, but not explicitly wherein the target wake time negotiator is to, before performance of the scheduled connection, reject a request from the access point to extend a third TWT SP between the station and the access point. Kneckt discloses an electronic device may suspend TWT signaling when the device is not available, Para [0079],  Asterjadhi discloses a station and AP can negotiate a TWT schedule, Para [0051], wireless device can negotiate TWT schedule with signaling mechanism, Para [0053], the station can negotiate, therefore it can reject an offer/request from the AP.
Regarding claims 3, 10 and 17, Kneckt discloses the apparatus/CRM of claim 1/8/15, but not wherein the target wake time negotiator is to: after performance of the scheduled connection, transmit a request to the access point to extend the second TWT SP; and in response to agreement from the access point, transmit the second signal to the access point allowing extension of the second TWT SP between the station and the access point.  Asterjadhi discloses a station and AP can negotiate a TWT schedule, Para [0051], wireless device can negotiate TWT schedule with signaling mechanism, Para [0053] and the TWT schedule and parameters can be renegotiated, Para [0055], in this case the station wants to renegotiate with AP for extending TWT SP.  
Regarding claims 4, 11 and 18, Kneckt discloses the apparatus/CRM of claim 1/8/15, but not wherein the second signal includes a TWT extension frame specifying a duration by which to extend the second TWT SP. Asterjadhi discloses a station and AP can negotiate a TWT schedule, Para [0051], wireless device can negotiate TWT schedule with signaling mechanism, Para [0053] and the TWT schedule and parameters can be renegotiated, Para [0055], in this case the station renegotiates the TWT SP.
Regarding claims 5, 12 and 19, Kneckt discloses the apparatus/CRM of claim 1/6/15, but not wherein the second signal includes a TWT information frame that has been repurposed to store a duration by which to extend the second TWT SP. Asterjadhi discloses a station and AP can negotiate a TWT schedule, Para [0051], wireless device can negotiate TWT schedule with signaling mechanism, Para [0053] and the TWT schedule and parameters can be renegotiated, Para [0055], in this case the station renegotiates the TWT SP.
Regarding claims 6, 13 and 20, Kneckt discloses the apparatus/CRM of claim 1/8/15, wherein the target wake time negotiator is to query the connection manager to determine the connection scheduled between the station and the device other than the access point (electronic device may be unavailable as it has to communicate with another device or operate another radio, Para [0038]).
Regarding claims 7 and 14, Kneckt discloses the apparatus of claim 1/8, wherein the device other than the access point includes at least one of another station or another access point (electronic device may communicate with another electronic device, Para [0038]/Fig. 1
Regarding claim 8, Kneckt discloses a station (electronic device, Fig. 1) based apparatus to facilitate target wake time (TWT) operation between an access point and the station, the apparatus comprising: memory; and processor circuitry (memory and processor, Para [0049]) to execute instructions to cause the processor circuitry to: schedule a connection between the station and a device different than the access point (the electronic device may have to communicate with another electronic device that is not the AP or use another radio, Para [0038]);	 transmit a first signal to the access point initializing a first mode of operation (electronic device can use operating mode signaling to indicate an operating mode until the next OMI signal is sent, Para [0082]); initiate a first TWT SP between the station and the access point (electronic device can wake up according to TWT SP, Para [0038]); 								but does not fully disclose in response to the scheduled connection, including instructions to disallow extension of TWT service periods (SPs) and after performance of the scheduled connection, transmit a second signal to the access point allowing extension of a second TWT SP between the station and the access point.  Kneckt discloses an electronic device may suspend TWT signaling when the device is not available, Para [0079], where not being available is because the device is communicating with another device (that is not the AP), Para [0038] and electronic device may resume TWT signaling, Para [0079], when available again.  Further the TWT SP can be shortened when electronic device is unable to transmit and receive, Para [0089].  Also see Para [0009, 10, 15] in provisional application 62/543,034.  Asterjadhi discloses a station and AP can negotiate a TWT schedule, Para [0051], wireless device can negotiate TWT schedule with signaling mechanism, Para [0053] and the TWT schedule and parameters can be renegotiated, Para [0055].  Therefore, the electronic device suspending TWT signaling means TWT schedule including TWT SP duration is not renegotiated, until resumed/allowed again, further AP would shorten the TWT SP duration if the device going to be unavailable.  
Regarding claim 15, Kneckt discloses a non-transitory computer readable storage medium (computer readable storage medium, Para [0019]) comprising instructions which, when executed, cause one or more processors to at least: schedule a connection between the station and a device different than the access point (the electronic device may have to communicate with another electronic device that is not the AP or use another radio, Para [0038]);	 transmit a first signal to the access point initializing a first mode of operation (electronic device can use operating mode signaling to indicate an operating mode until the next OMI signal is sent, Para [0082]); initiate a first TWT SP between the station and the access point (electronic device can wake up according to TWT SP, Para [0038]); 										but does not fully disclose in response to the scheduled connection, including instructions to disallow extension of TWT service periods (SPs) and after performance of the scheduled connection, transmit a second signal to the access point allowing extension of a second TWT SP between the station and the access point.  Kneckt discloses an electronic device may suspend TWT signaling when the device is not available, Para [0079], where not being available is because the device is communicating with another device (that is not the AP), Para [0038] and electronic device may resume TWT signaling, Para [0079], when available again.  Further the TWT SP can be shortened when electronic device is unable to transmit and receive, Para [0089].  Also see Para [0009, 10, 15] in provisional application 62/543,034.  Asterjadhi discloses a station and AP can negotiate a TWT schedule, Para [0051], wireless device can negotiate TWT schedule with signaling mechanism, Para [0053] and the TWT schedule and parameters can be renegotiated, Para [0055].  Therefore, the electronic device suspending TWT signaling means TWT schedule including TWT SP duration is not renegotiated, until resumed/allowed again, further AP would shorten the TWT SP duration if the device going to be unavailable.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461